DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12 November 2021 has been entered.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 12 November 2021, with respect to the rejection(s) of amended claim(s) 1-20 under Gelbart have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hastings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gelbart et al (U.S. 2007/0293904) in view of Hastings et al (U.S. 8,644,934). Regarding claims 1, 3, 7-12 and 14, Gelbart discloses (Figures 1-3A and 8; par. 0031) an elongated tubular body structured to pass through a portion of a vasculature (par. 0048) and having: at a first end, a releasable linking device connectable to an installation lead (34); and at a second end, an anchoring element (9, 12) for anchoring the implantable autonomous heart stimulation capsule to a heart wall, the elongated tubular body housing a frame supporting an electronic unit (13, 14); and an accelerometer (par. 0044 and 0055), wherein the accelerometer comprises: a piezoelectric blade (5) extending cantilevered from an end region of the piezoelectric blade embedded into the frame (6) and in a direction from the first end to the second end, such that a free end of the piezoelectric blade is more proximate the second end, and wherein the piezoelectric blade extends cantilevered in a direction substantially parallel to a central axis of the anchoring element.
Gelbart discloses the claimed invention except for a spiral anchoring element. Hastings, however, discloses (Figure 4, 26d) leadless cardiac stimulators including anchor elements (162 and 164).
Hastings and Gelbart both disclose leadless cardiac stimulators including piezoelectric elements (Figure 6A of Gelbart, 246). Therefore it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the piezoelectric blade system as taught by Gelbart, with the spiral anchoring element, because the applicant has not disclosed the spiral anchoring element provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the hook anchors as taught by Gelbart, because Gelbart’s leadless stimulator is able to be attached into the tissue of the patient’s heart. Therefore, it would have been an obvious matter of design choice to modify Gelbart to obtain the invention as specified in the claim.
Regarding claim 2, Gelbart discloses (par. 0013) the piezoelectric blade forms an electrical energy generator to supply the electronic unit.
Regarding claim 4, Gelbart discloses (par. 0043) the inertial mass has dimensions which decrease when moving away from the piezoelectric blade's embedding region.
Regarding claim 13, Gelbart discloses (8, 8’) at a level of said opposing sections, a clamping ring holding said opposing sections of the two frame elements.
Regarding claim 15, Gelbart discloses the claimed invention except for a second piezoelectric blade. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a second piezoelectric blade, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See MPEP § 2144.04.Regarding claim 20, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
Regarding claim 20, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.

Allowable Subject Matter
Claims 5-6 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792